Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garton (US 9894836 B2) in view of Noonan (US 9681605 B2).

Regarding claim 1, Garton discloses a cotton harvester (102, col. 10 line 52-53) comprising: 
a frame;
 ground engaging elements driven by a power source at a drive speed; 
a module forming mechanism that forms a cotton module (a module builder integrated with the cotton picker, col. 10 line 65- col. 11 line 1); 

a variable drum drive system (generally labeled 120 in Fig. 1, unspecified mechanical components rotating the drum); 
a variable spindle drive system (also 120 in Fig. 1, unspecified mechanical components rotating the spindle); 
a drum (a rotating drum, col. 10 line 55) that is rotatable relative to the frame and that is rotatably driven by the variable drum drive system; 
a first spindle (spindles mounted to the drum, col. 10 lines 54-55) mounted to a spindle support structure, rotation of the drum driving rotation of the spindle support structure, the spindle having a corresponding longitudinal axis (col. 10 lines 61-62) and being rotatable about the longitudinal axis, the variable spindle drive system driving rotation of the spindle about the corresponding longitudinal axis; and 
a speed control system (generally control system(s) 114 and operation enhancement system 132, Fig. 1) that automatically generates a drum speed signal based on the sensor signal, and that automatically generates a spindle speed signal based on the sensor signal, 
the variable drum drive system driving rotation of the drum at a speed based on the drum speed signal (col. 11 lines 14-23 the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds), and the variable speed spindle drive system driving rotation of the spindle at a speed based on the spindle speed signal (the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds, different picking unit spindle speeds).
Garton further discloses that cotton yield is measured with the mass flow sensor through one of the various ducts in the processing subsystems of the harvester (col. 11 lines 14-18, Cotton yield in either a picker or stripper can be measured by a mass flow sensor that senses the mass flow of cotton through one or more of the various ducts in the processing subsystems of the cotton harvester). 
Garton does not disclose a sensor that senses the weight/mass of the module. 
In a similar cotton harvester, Noonan discloses a module builder (85) and sensor that senses the weight of the module (weight sensor 180). Importantly, Noonan teaches that the weight sensor can be provided as an alternative to a crop mass flow device (col. 3 lines 55-57). 
It would be obvious to one of ordinary skill in the art to measure the module/yield via a module weight sensor, as disclosed by Noonan, rather than calculating yield with a mass flow sensor, as a way of directly measuring the weight of the module.

Regarding claim 2, Garton, in view of Noonan, discloses the cotton harvester of claim 1 wherein the speed control system automatically generates the drum speed signal and the spindle speed signal independently of the drive speed (col. 11 lines 14-23, speed of the drum and spindle can be set based upon the mass flow sensor).

Regarding claim 3, Garton, in view of Noonan, discloses the cotton harvester of claim 1 wherein the speed control system comprises: 
a performance characteristic value identifier system (signal conditioner 112) configured to receive the weight/mass sensor signal and identify a performance characteristic value (col. 6 lines 33-36, step 170, Fig. 5a) of a performance characteristic based on the weight/mass sensor signal: and 
a dynamic speed control system (132) that automatically varies the drum speed signal and the spindle speed signal based on changes in the performance characteristic value.

Regarding claim 4, Garton, in view of Noonan, discloses the cotton harvester of claim 3 wherein a current value of the drum speed signal and a current value of the spindle speed signal are fed back into the dynamic speed control system so the dynamic speed control system varies the drum speed signal and the spindle speed signal based on the performance characteristic value and the current value of the drum speed signal and the current value of the spindle speed signal (col. 3 lines 29-61, col. 5 lines 21-30, the harvester adjusts control configurations on-the-fly).

Regarding claim 5, Garton, in view of Noonan, discloses the cotton harvester of claim 4 wherein the dynamic speed control system varies the drum speed signal and the spindle speed signal during operation of the cotton harvester in performing a harvesting operation (col. 11 lines 14-23).

Regarding claim 6, Garton, in view of Noonan, discloses the cotton harvester of claim 5 wherein the dynamic speed control system comprises: improvement algorithm execution logic (134) configured to execute an improvement algorithm (150) to identify a new value for the drum speed signal based on the current value of the drum speed signal and the performance characteristic value, and to identify a new value for the spindle speed signal based on the current value of the spindle speed signal and the performance characteristic value (step 184, a new control configuration is selected).

Regarding claim 7, Garton, in view of Noonan, discloses the cotton harvester of claim 6 wherein the dynamic speed control system comprises: a drum speed signal generator (154) configured to generate the drum speed signal based on the new value for the drum speed signal: and a spindle speed signal generator (also 154, both spindle speed and drum speed are adjustable) configured to generate the spindle speed signal based on the new value for the drum speed signal.

Regarding claim 8, Garton, in view of Noonan, discloses the cotton harvester of claim 1 , further comprising: a mass flow sensor (a mass flow sensor, col. 11 lines 15-16) that senses a mass flow of cotton through a portion of the cotton harvester and generates the sensor-signal as a mass flow signal indicative of the sensed mass flow, wherein the speed control system generates the drum speed signal based further on the mass flow signal and generates the spindle speed signal based further on the mass flow signal (col. 11 lines 14-23 Thus, in one example, the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds, different picking unit spindle speeds, different picking unit synchronization timing, and different vehicle speeds, among others).

Regarding claim 9, Garton, in view of Noonan, discloses the cotton harvester of claim 1. 
Garton does not disclose wherein the cotton harvester comprises a loss sensor. 
In an alternative embodiment, Garton discloses a loss sensor (loss sensors 248).
Because Garton teaches multiple sensors input into the operation enhancement system (see Fig. 1, multiple sensors 108-110 are used by the operation enhancement system 132 to determine the control configuration to be used for control system(s) 114), it would be obvious to one of ordinary skill in the art to provide the cotton harvester with a loss sensor, as disclosed by the alternative embodiment, in addition to the weight/mass sensor.

Regarding claim 10, Garton, in view of Noonan, discloses the cotton harvester of claim 1.
Garton does not disclose a moisture sensor. 
In an alternative embodiment, Garton discloses a moisture sensor (col. 10 lines 9-12). 
Because Garton teaches multiple sensors input into the operation enhancement system (see Fig. 1, multiple sensors 108-110 are used by the operation enhancement system 132 to determine the 

Regarding claim 12, Garton discloses a control system on a cotton harvester that travels at a controllable ground speed and that has a rotatable drum (a rotating drum, col. 10 line 55) that supports spindles (spindles mounted to the drum, col. 10 lines 54-55) that extend radially from the drum along a respective longitudinal axis, the control system comprising: 
a sensor (a mass flow sensor, col. 11 lines 15-16) sensing a sensed variable generated by the cotton harvester and generating a signal indicative of the sensed variable; and 
a speed control system (generally control system(s) 114 and operation enhancement system 132, Fig. 1) that automatically generates a drum speed signal, based on the signal; and 
provides the drum speed signal to a variable drum drive system driving rotation of the drum at a speed based on the drum speed signal (col. 11 lines 14-23 the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds).
Garton further discloses that cotton yield is measured with the mass flow sensor through one of the various ducts in the processing subsystems of the harvester (col. 11 lines 14-18, Cotton yield in either a picker or stripper can be measured by a mass flow sensor that senses the mass flow of cotton through one or more of the various ducts in the processing subsystems of the cotton harvester). 
Garton does not disclose a sensor that senses the weight/mass of the module. 
In a similar cotton harvester, Noonan discloses a module builder (85) and sensor that senses the weight of the module (weight sensor 180). Importantly, Noonan teaches that the weight sensor can be provided as an alternative to a crop mass flow device (col. 3 lines 55-57). 


Regarding claim 13, Garton, in view of Noonan, discloses the control system of claim 12 wherein the speed control system automatically generates a spindle speed signal, based on the weight/mass signal, and provides the spindle speed signal to a variable spindle drive system driving rotation of the rotatable spindles about their respective longitudinal axis at a speed based on the spindle speed signal (col 11 lines 14-23, the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds, different picking unit spindle speeds).

Regarding claim 14, Garton, in view of Noonan, discloses the control system of claim 13 wherein the speed control system automatically generates the drum speed signal and the spindle speed signal independently of the ground speed (col. 11 lines 14-23, speed of the drum and spindle can be set based upon the mass flow sensor). 

Regarding claim 15, Garton, in view of Noonan, discloses the control system of claim 14 wherein the speed control system comprises: 
a performance characteristic value identifier system (112) configured to receive the weight/mass sensor signal and identify a performance characteristic value (col. 6 lines 33-36, step 170, Fig. 5a) of a performance characteristic based on the weight/mass sensor signal and 
a dynamic speed control system (132) that automatically varies the drum speed signal and the spindle speed signal based on changes in the performance characteristic value.

Regarding claim 16, Garton, in view of Noonan, discloses the control system of claim 15 wherein a current value of the drum speed signal and a current value of the spindle speed signal are fed back into the dynamic speed control system, the dynamic speed control system varying the drum speed signal and the spindle speed signal based on the performance characteristic value and the current value of the drum speed signal and the current value of the spindle speed signal (col. 3 lines 29-61, col. 5 lines 21-30, the harvester adjusts control configurations on-the-fly).

Regarding claim 17, Garton, in view of Noonan, discloses the control system of claim 16 wherein the dynamic speed control system varies the drum speed signal and the spindle speed signal during operation of the cotton harvester in performing a harvesting operation (col. 11 lines 14-23).

Regarding claim 18, Garton, in view of Noonan, discloses the control system of claim 17 wherein the dynamic speed control system comprises: improvement algorithm execution logic (134) configured to execute an improvement algorithm (150) to identify a new value for the drum speed signal based on the current value of the drum speed signal and the performance characteristic value, and to identify a new value for the spindle speed signal based on the current value of the spindle speed signal and the performance characteristic value (step 184, a new control configuration is selected).

Regarding claim 19, Garton discloses a control system on a cotton harvester that travels at a controllable ground speed and that has a rotatable drum (a rotating drum, col. 10 line 55) that supports rotatable spindles (spindles mounted to the drum, col. 10 lines 54-55) that each rotate about a respective longitudinal axis, the control system comprising: 
a sensor (a mass flow sensor, col. 11 lines 15-16) sensing a sensed variable generated by the cotton harvester and generating a signal indicative of the sensed variable; and 
the different control configurations that may be iterated on by iteration logic 134 may include different picking unit drum speeds, different picking unit spindle speeds).
Garton further discloses that cotton yield is measured with the mass flow sensor through one of the various ducts in the processing subsystems of the harvester (col. 11 lines 14-18, Cotton yield in either a picker or stripper can be measured by a mass flow sensor that senses the mass flow of cotton through one or more of the various ducts in the processing subsystems of the cotton harvester). 
Garton does not disclose a sensor that senses the weight/mass of the module. 
In a similar cotton harvester, Noonan discloses a module builder (85) and sensor that senses the weight of the module (weight sensor 180). Importantly, Noonan teaches that the weight sensor can be provided as an alternative to a crop mass flow device (col. 3 lines 55-57). 
It would be obvious to one of ordinary skill in the art to measure the module/yield via a module weight sensor, as disclosed by Noonan, rather than calculating yield with a mass flow sensor, as a way of directly measuring the weight of the module.

Regarding claim 20, Garton, in view of Noonan, discloses the control system of claim 19 wherein the speed control system that automatically generates a drum speed signal, based on the weight/mass sensor signal, and provides the drum speed signal to a variable drum drive system driving rotation of the drum at a speed based on the drum speed signal and separate from the rotation of the rotatable spindles as commanded by the spindle speed signal (col. 11 lines 14-18, Cotton yield in either a picker or stripper can be measured by a mass flow sensor that senses the mass flow of cotton through one or more of the various ducts in the processing subsystems of the cotton harvester).

Regarding claim 21, Garton, in view of Noonan, discloses the cotton harvester of claim 1 and further comprising: a mass flow sensor (col. 11 lines 15-17, mass flow sensors at multiple locations are disclosed) that senses a mass flow of cotton through a portion of the cotton harvester and generates a mass flow signal indicative of the sensed mass flow.
Garton is silent as to whether the cotton harvester also comprises a loss sensor or a moisture sensor. 
In an alternative embodiment, Garton discloses a harvester comprising: 
a loss sensor (248) that senses a crop loss variable indicative of crop loss and generates a loss signal indicative of the sensed crop loss variable; 
a moisture sensor (col. 10 lines 9-12) that senses crop moisture and generates a moisture signal indicative of the sensed crop moisture; and 
wherein the speed control system automatically generates the drum speed signal and the spindle speed signal based on the mass flow signal, the loss signal, and the moisture signal (see Fig. 1, multiple sensors 108-110 are used by the operation enhancement system 132 to determine the control configuration to be used for control system(s) 114).
Because Garton teaches multiple sensors input into the operation enhancement system, it would be obvious to one of ordinary skill in the art to provide the cotton harvester with loss and moisture sensors, as disclosed by the alternative embodiment, in addition to the weight/mass sensor. 



Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive. 
Applicant argues that Noonan fails to disclose controllably driving rotation of a drum or controllably driving rotation of a spindle based on a weight/mass signal indicative of the sensed module weight or mass. However, Garton teaches controlling the drum/spindle of a cotton harvester based upon a sensed mass flow/yield. Noonan is used as a teaching reference to replace the mass flow sensor disclosed by Garton with a weight sensor. The 35 U.S.C 103 rejection above has been updated to clarify that Garton discloses a drum/spindle controlled based upon a sensed mass flow, and to point out the portion of Noonan that teaches a mass flow sensor can be replaced with a weight sensor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/               Primary Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671